DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the remarks filed 9/24/21, Applicant alleges that the invention of claim 1 is sufficiently disclosed in KR10-2017-0040787 filed on 3/30/17 and stated that a verified translation of KR10-2017-0040787 was submitted. However, no translation was found in the application file. Examiner maintains that the subject matter of claims 1, 3-11, 14, and 15 appears to be derived from KR10-2017-0077586 filed on 6/19/17 and KR10-2017-0147605 filed on 11/7/17 and not the earlier filed KR10-2017-0040787 filed on 3/30/17 and KR10-2017-0046938 filed on 4/11/17. Thus, claims 1, 3-11, 14, and 15 will be treated as having priority only to KR10-2017-0077586 filed on 6/19/17 and KR10-2017-0147605 filed on 11/7/17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2013/0014772).
Claim 1. Liu discloses an atomization device 20 (vaporizer) comprising an atomizing housing 22 loaded with oil absorbent 21, a heating coil 23 (first heater), a top electrode 24, metal external thread 25 and a top insulation ring 26. The oil absorbent 21 inside the atomizing housing 22 is connected to the storage tank 10 ([0028]; Figures 2 and 3). The storage tank is filled with extractant (liquid composition) ([0022]; Figures 2 and 3). A connection tube 50 (airflow passage) connects atomization device 20 (vaporizer) to connection joint 60. A top opening of the connection joint 60 is engaged into a bottom opening of the metal tube 32a ([0028]; Figures 2 and 3). The extractant in the oil absorbent absorbed from the storage tank 10 is atomized by the generated heat. The atomized extractant passes through the through-hole of the lower electrode 28, the through-hole of the top electrode 24, the insulation connection tube 50 and the connection joint 60 before it reaches the metal tube 32a in the device for flue-curing tobacco 30 ([0032]; Figures 2 and 3). The device further comprises a device for flue-curing tobacco 30, which includes a heating mechanism 31 (second heater) and a heated chamber 32 (cigarette inserter) for loading cigarette or tobacco ([0022]; Figures 2 and 3). The nicotine and the atomized extractant are mixed together and then inhaled into smokers' lungs through the opening for suction nozzle ([0032]; Figures 2 and 3).
Claims 3 and 4. Liu discloses that the heated chamber 32 is a metal tube 32a and the heating element 311 is a heating wire 311a or a ceramic heating plate. The heating element 311 is arranged at the bottom of the outer circumference surface of the metal tube 32a ([0030]; Figures 2 and 3). The heating element 311 heats the inside and outside of the cigarette loaded into chamber 32.
Claim 10. Liu discloses that the device comprises a storage tank 10 (liquid storage) for storing extractant (liquid composition) and an oil absorbent 21 (liquid transfer means) connected to the storage tank 10 ([0022]; [0028]; Figures 2 and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0014772).
Liu discloses the apparatus of claim 1 but does not explicitly disclose an air inflow passage for air to be introduced from outside. However, it would have been obvious to one of ordinary skill in the art before the effective filing date that the apparatus must have an air inflow passage from air to be introduced from outside since Liu teaches that in use, atomized extractant passes through the through-hole of the lower electrode 28, the through-hole of the top electrode 24, the insulation connection tube 50 and the connection joint 60 before it reaches the metal tube 32a in the device . 

	
Claims 5, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0014772) in view of Zitzke et al. (US 2016/0213066).
Claims 5 and 6. Liu discloses the apparatus of claim 1 but does not explicitly disclose that the heater module is configured to heat according to a pulse width modulation or a duty cycle of a current supplied from the battery.
Zitzke et al. discloses an electronic smoking device having a heater 22 of the atomizer 20 which is operated for each puff with a pre-determined level of electric power. The control electronics 14 distributes the electric power supplied to the heater 22 by pulse width modulation, based on the battery voltage measured by the voltage sensor 34. When the battery voltage changes, the duty cycle of the pulse width modulation is adjusted so that the resulting power is maintained at the predetermined value ([0041]). Zitzke et al. teaches that the control electronics is adapted to distribute the pre-determined level of electric power, for a puff, by pulse width modulation, based on the battery voltage measured by the voltage sensor ([0012]).
Zitzke et al. teaches that the heater of the atomizer can be operated in a simple, reliable and reproducible manner, largely independent of changes of the battery voltage by adapting control electronics to distribute the pre-determined level of electric power, for a puff, by pulse width modulation, based on the battery voltage measured by the voltage sensor ([0007]; [0012]). It would have been obvious to one of ordinary skill in the 
Claim 11. Liu discloses the apparatus of claim 10 but does not explicitly disclose a controller configured to control a current to be supplied to the first heater for a preset period of time from when a puff of a user is detected.
Zitzke et al. discloses an electronic smoking device having control electronics 14 which selects a duty cycle in response to a representative value of the battery voltage. Voltage pulses are supplied to the heater 22 as a function of time. The time unit is relative, i.e. related to the period of one complete pulse. In the embodiment, this period is about 4 ms (preset time period), which is very short compared to the typical duration of one puff (several seconds). During each pulse, either the actual battery voltage or zero voltage is supplied, and the respective duty cycle is taken from the look-up table ([0049]-[0050]; Figure 3).
Zitzke et al. teaches that the heater of the atomizer can be operated in a simple, reliable and reproducible manner, largely independent of changes of the battery voltage by adapting control electronics to distribute the pre-determined level of electric power, for a puff, by pulse width modulation, based on the battery voltage measured by the voltage sensor ([0007]; [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the heating coil 23 (first heater) of Liu according to that of Zitzke et al. in order to heat in a reliable and reproducible manner as taught by Zitzke et al.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0014772) in view of Cameron (US 2017/0027229).
Claim 7. Liu discloses the apparatus of claim 1 but does not explicitly disclose a sensor configured to detect a puff of a user and a controller configured to determine through the sensor whether the puff of the user has occurred.
Cameron discloses an electronic vapor device having an inhalation puff counter with a sensor which is configured to sense at least one of a length, a duration, a volume and a pressure draw of a puff. The sensor is configured to provide puff data relative to the puff to the processor (controller), and the processor is configured to count a number of puffs (determine whether puff has occurred) ([0048]). The processor can be configured to utilize the puff data, including the number of puffs, to determine a number of puffs remaining in the eVapor device, or to provide other information relating to the usage of the eVapor device ([0170]).
Cameron teaches that the sensor and processor are configured to utilize the puff data, including the number of puffs, to determine a number of puffs remaining in the eVapor device, or to provide other information relating to the usage of the eVapor device ([0170]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include the sensor and processor of Cameron in the apparatus of Liu so that a user can be notified of a number of puffs remaining in the device, or other information relating to the usage of the device.
Claims 8 and 9. Modified Liu discloses that the apparatus or system 1600 may further comprise an electrical component 1604 for limiting usage. The component 1604 .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0014772) in view of Guyard et al. (US 2019/0297937).
Claim 12. Liu discloses the apparatus of claim 1 but does not explicitly disclose a specific cigarette that is inserted into heated chamber 32 (cigarette inserter).
Guyard et al. discloses a smoking article 10 comprising four elements arranged in coaxial alignment: an aerosol-forming substrate 20 (tobacco rod), a support element 30 (third filter), an aerosol-cooling element 40 (first filter), and a mouthpiece 50 (second filter). These four elements are arranged sequentially and are circumscribed by an outer wrapper 60 to form the smoking article 10 ([0073]). The aerosol-forming substrate 20 (tobacco rod) comprises tobacco substrate and a humectant or aerosol former ([0054]-
Since Liu does not disclose the particulars of the type of cigarette to be inserted into heated chamber 32 (cigarette inserter), it would have been obvious to one of ordinary skill in the art before the effective filing date that any smoking article known in the art could be used. One of ordinary skill in the art would have been motivated to select the smoking device of Guyard et al., because Guyard et al. teaches that it contains capsules that are treated to be made hydrophobic and thus may, under certain circumstances, be more mechanically stable than capsules that are not treated to be made hydrophobic. Accordingly, the hydrophobic and mechanically stable capsules may be better able to maintain one or more of their performance characteristics such as resistance to click, distance at breakage, tactile and audible sensations when compressed to breakage, and resistance to premature breakage or leakage ([0013]).
Claim 13. Modified Liu discloses that breakable capsule 120 contains a liquid flavorant and is disposed in the mouthpiece 50 (second filter) (the article is interpreted as being “taste-controlled” by inclusion of the liquid flavorant) (Guyard [0073]).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2013/0014772) in view of Newton (US 2012/0227753).
Claim 15. Liu discloses the apparatus of claim 1 having a rechargeable battery ([0014]) but does not explicitly disclose a cradle comprising an inner space configured 
Newton discloses a charger package apparatus for use with electronic cigarette components, the charger package 2 comprising a retention member 36 disposed within the box 4 which comprises plural apertures 30, 32 (cradles). Apertures 32 are distinguished in that they serve to retain elongated components, which are urged against a charge contact assembly within the box, and thus require suitable performance to assure that electrical contact is reliably made ([0030]; Figures 3a and 3b). The charger package itself includes a replaceable lithium-ion rechargeable battery that provides a greater power reserve and can be used to simultaneously recharge plural of the rechargeable power supply components while they are conveniently stored in the charger package ([0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the apparatus of Liu may be provided with a charging case such as that disclosed by Newton in order to conveniently recharge the battery of the smoking device.

Response to Arguments
Applicant’s arguments filed 9/24/21 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747